Judgment unanimously reversed, with costs, divorce granted to plaintiff, and matter remitted to Supreme Court, Erie County, for further proceedings in accordance with the following memorandum: Plaintiff sought divorce based upon defendant’s physical and mental cruelty and defendant counterclaimed for divorce on the same ground. The trial court dismissed both the *972complaint and the counterclaim for failure of proof and plaintiff appeals. The parties were married in December, 1971 and are parents of two small children. It is admitted that during the last two years there have been several fights between the parties in which defendant abused his wife and young daughter physically. The wife testified that these incidents required that she obtain psychiatric care and caused her eventual hospitalization for a "nervous breakdown”. Both parties testified that regular medication had been prescribed for their nerves. This evidence was sufficient to entitle plaintiff to a divorce. While there is evidence of the parties’ financial condition in the record, both parties testified that the husband anticipated that his employment would be terminated soon after the divorce trial and we are unable to determine their present financial circumstances. Accordingly, we remit the matter to Trial Term to determine support, alimony and custody. (Appeal from judgment of Erie Supreme Court—divorce.) Present— Cardamone, J. P., Simons, Dillon, Denman and Witmer, JJ.